NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANTHONY G. HERBERT,                             No. 15-35400

                  Plaintiff-Appellant,           D.C. No. 2:12-cv-01429-MJP

   v.
                                                 MEMORANDUM*
 CLAUDIA BALDUCCI; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Anthony G. Herbert appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian

Fellowship v. Cty. of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment on Herbert’s access-

to-court claim because Herbert failed to raise a genuine dispute of material fact as

to whether he requested access to the law library computer workstations and

defendants denied him access. See Lewis v. Casey, 518 U.S. 343, 348-49, 354-55

(1996) (setting forth elements of an access-to-courts claim); Johnson v. Duffy,

588 F.2d 740, 743-744 (9th Cir. 1978) (liability under § 1983 requires evidence of

individual participation in the alleged violation). Moreover, Herbert failed to raise

a genuine dispute of material fact as to whether the alleged denial of access to

computer workstations resulted from an official policy, practice, or custom of

defendant King County. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-94

(1978) (setting forth requirements for a § 1983 claim of municipal liability).

       The district court properly granted summary judgment on Herbert’s

constitutional claims related to restrictions on reading material and telephone

access while in disciplinary segregation because Herbert failed to raise a genuine

dispute of material fact as to whether the restrictions were not reasonably related to

a legitimate governmental objective. See Bell v. Wolfish, 441 U.S. 520, 538-39

(1979) (“Absent a showing of an expressed intent to punish on the part of detention

facility officials . . . if a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without

more, amount to ‘punishment.’” (internal citations omitted)); see also Pratt v.


                                              2                                       15-35400
Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (“The plaintiff bears the burden of

pleading and proving the absence of legitimate correctional goals for the conduct

of which he complains.”).

      The district court properly granted summary judgement on Herbert’s First

Amendment claims related to the denial of Alcoholics Anonymous’ Big Book

while in disciplinary segregation because Herbert failed to raise a genuine dispute

of material fact as to whether the denial substantially burdened his ability to

practice his religion or violated the Establishment Clause. See Shakur v. Schriro,

514 F.3d 878, 884-85 (9th Cir. 2008) (Free Exercise Clause is only implicated

when a prison practice burdens an inmate’s sincerely-held religious beliefs);

Inouye v. Kemna, 504 F.3d 705, 712 n.7 (9th Cir. 2007) (setting forth test for

Establishment Clause violation).

      We reject as without merit Herbert’s contentions that the district court did

not apply the legal standards applicable to a pretrial detainee and overlooked his

First Amendment claims.

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       15-35400